i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00622-CV

               IN RE FORD MOTOR CO. and MICHELIN NORTH AMERICA, INC.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 23, 2009

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On October 29, 2009, real parties in interest filed a Notice of Nonsuit and Motion to Dismiss,

asking this court to dismiss this mandamus proceeding as moot. Relators have informed this court

they have no objection to the dismissal of the mandamus proceeding as moot once the nonsuit has

been signed by the trial court and filed with this court. On December 16, 2009, the trial court signed

the Order Acknowledging Nonsuit Without Prejudice. Accordingly, relators’ petition for writ of

mandamus is DISMISSED AS MOOT. See TEX . R. APP . P. 42.1(a)(1).

                                                              PER CURIAM




           1
         … This proceeding arises out of Cause No. 2008-CVQ-000489D2, styled Maria Del Carmen Arreola, et al.
v. Ford Motor Company, et al., pending in the 111th Judicial District Court, W ebb County, Texas, the Honorable Raul
Vasquez presiding.